Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	This action is responsive to communication filed on: 7 September 2022 with acknowledgement of an original application filed on 21 December 2018.
2.	Claims 1-20 are currently pending.  Claims 1, 9, and 17, are independent claims.  Claims 1-2 and 4-20 have been amended.
3.	The IDS submitted 14 November 2022 has been considered.
Response to Arguments

4.	Applicant's arguments filed 7 September 2022 have been fully considered however they are not persuasive where noted below or are moot due to new grounds of rejection necessitated by applicant’s amendments to the claims.
I)	In response to Applicant’s argument beginning on page 7, “However, Wright fails to anticipate or render obvious the features of Claim 1, because Wright fails to describe or suggest, “retrieve an entitlement mode of nodes within the supply chain with respect to the data file, wherein the entitlement mode specifies a number of hops upstream in the supply chain that have visibility of the data file,…and control of the network interface to transmit information about the event-driven process to the different blockchain node in response to the different blockchain node being within the number of hops upstream in the supply chain specified by the entitlement mode…Furthermore, the combination of Rae, Solow, and Brady fails to cure the deficiencies of Wright with respect to Claim 1”.
	The Examiner disagrees with argument.  Although Write does not explicitly teach the amended feature, Rae teaches/suggest the amended feature.  Rae/’693 states the following in paragraph 66, “A license issuance transaction can be entered by a creator of a work and specifies any of a variety of restrictions such as, but not limited to, a play count (number of times a user and/or platform can play the content, may include time of playback as well), a transfer count (number of times the license may be transferred to another user/licensee)”, note the transfer count is considered equivalent to “number of hops upstream in the supply chain that have visibility of the data file”.  The combination of references teach/suggest the claimed invention.  Therefore the Applicant’s argument is not persuasive. 
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 9-12, and 17-19, are rejected under 35 U.S.C. 103 as being unpatentable over Wright Sr. U.S. Patent Application No. 2018/0089256 (hereinafter ‘256) in view of Rae et al. U.S Application Publication No. 2017/0116693 (hereinafter ‘693).
As to independent claim 9, “A method of a computing node, comprising: receiving a data file submitted by a blockchain node to a blockchain ledger, where the data file comprises information about an event-driven process of a supply chain and includes an identifier of a destination blockchain node that is a participant in the supply chain nodes” is taught in ‘256 paragraphs 7-11, 152, and Table 2, note “lifecycle entitlement event” is and “event-driven process”;Although ‘256 teaches retrieving an entitlement mode in paragraphs 61-66, 72, and 139-140 as well as the maximum number of users content is provided in paragraph 62, because the phrase “hops upstream” is not used it could be argued the following is not explicitly taught in ‘256:
	“retrieving an entitlement mode of nodes within the supply chain with respect to the data file,  wherein the entitlement mode specifies a number of hops upstream in the supply chain that have visibility of the data file” however ‘693 teaches “A license issuance transaction can be entered by a creator of a work and specifies any of a variety of restrictions such as, but not limited to, a play count (number of times a user and/or platform can play the content, may include time of playback as well), a transfer count (number of times the license may be transferred to another user/licensee)”, note the transfer count is considered equivalent to “number of hops upstream in the supply chain that have visibility of the data file” in paragraph 66;
	“receiving a request for the data file from a different blockchain node; and transmitting information about the event-driven process to the different blockchain node in response to the different blockchain node being within the number of hops upstream in the supply chain specified by the entitlement mode” however ‘693 teaches supplying content to the requesting user via the blockchain according to restrictions in the license in paragraphs 33, 66, and 91.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of management of entitlements in a blockchain taught in ‘256 to include a means to hide content from one or more of an upstream node and a downstream node.  One of ordinary skill in the art would have been motivated to perform such a modification to manage digital assets with a decentralized method using a blockchain see ‘693 (paragraphs 2-4).
 	As to dependent claim 10, “The method of claim 9, wherein the determining comprises determining to hide content of the data file from an upstream node which is not within the number of hops upstream in the supply chain specified by the entitlement mode” is taught in ‘693, note the content is encrypted (i.e. hide) based on the license agreement in paragraphs 36, 66, and 83.

As to dependent claim 12, “The method of claim 9, wherein the determining comprises determining to reveal content of a second data file to an unknown upstream node within the supply chain in response to an entitlement mode of the second data file indicating a linked mode” is taught in ‘256 paragraph 169-170.
As to dependent claim 12, “The method of claim 9, wherein the determining comprises determining to reveal content of the second data file to an unknown upstream node within the supply chain in response to an entitlement mode of the second data file indicating a linked mode” is taught in ‘256 paragraph 169-170.

As to independent claim 1, this claim contains substantially similar subject matter as independent claim 9; therefore, it is rejected along similar rationale.
	As to dependent claims 2-4 these claims contain substantially similar subject matter as claims 10-12; therefore, they are rejected along similar rationale.
	As to independent claim 17, this claim is directed to a non-transitory computer readable medium executing the method of claim 9; therefore, it is rejected along similar rationale.
	As to dependent claims 18-19, these claims contain substantially similar subject matter as claims 10-12; therefore, they are rejected along similar rationale.
7.	Claims 5, 7-8, 13, 15-16, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Wright Sr. U.S. Patent Application No. 2018/0089256 (hereinafter ‘256) in view of Solow et al. U.S. Application Publication No. 2018/0322259 (hereinafter ‘259).
	As to dependent claim 13, the following is not explicitly taught in ‘256: “The method of claim 12, wherein the transmitting comprises transmitting, to a downstream node within the supply chain, the content of the second data file and information about a responsibility of the downstream node with respect to the event-driven process” however ‘259 teaches the license contains information about the responsibility in paragraph 18.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of management of entitlements in a blockchain taught in ‘256 to include a means to transmit information about responsibility to a downstream node.  One of ordinary skill in the art would have been motivated to perform such a modification to see ‘259 (paragraphs 2-4).

	As to dependent claim 15, “The method of claim 9, wherein the determining comprises determining to reveal a second data file to blockchain nodes outside the supply chain in response to an entitlement mode of the second data file indicating an open mode” is shown in ‘259 paragraph 29, note a preview or related content item can be shown the preview is “an open mode” since no license is required to view the preview.
	As to dependent claim 16, “The method of claim 9, wherein the determining comprises determining to hide content of a second data file from all subsequent upstream and downstream nodes within the supply chain in response to an entitlement mode of the second data file indicating a private mode” is disclosed in ‘259 paragraphs 29 and 31-32, note if the license is not valid or does not exist the content would remain hidden (i.e. encrypted), the client would not be able to consume the content .
	As to dependent claims 5 and 7-8, these claims contain substantially similar subject matter as claims 13 and 15-16; therefore, they are rejected along similar rationale.
	As to dependent claims 20, this claim contains substantially similar subject matter as claim 15; therefore, it is rejected along similar rationale.
8.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wright Sr. U.S. Patent Application No. 2018/0089256 (hereinafter ‘256) in view of Brady et al. U.S. Patent Application Publication No. 2018/0167217 (hereinafter ‘217).
	As to dependent claim 14, the following is not explicitly taught in ‘256: “The method of claim 12, wherein the second data file expressly defines the computing node as the destination blockchain node of the second data file, but does not define any upstream or downstream nodes within the supply chain as a geographic destination of the second data file” however ‘217 teaches blockchain implantation of cloud-based services that are designed to deal with compliance issues such as geographic restrictions and rights management in the Abstract, paragraphs 20 and 25.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of management of entitlements in a blockchain taught in ‘256 to include a means to define a geographic destination.  One of ordinary skill in the art would have been motivated to perform such a modification because blockchain implementation with cloud based technologies is designed to deal with legal compliance issues such as geographic restrictions and enhances security see ‘217 (paragraphs 17, 20, and 78)
	As to dependent claim 6, this claim contains substantially similar subject matter as claim 14; therefore, it is rejected along similar rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Tran whose telephone number is (571) 272-3842.  The examiner can normally be reached from 7:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        18 November 2022